UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 E.R.C. ENERGY RECOVERY CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $0.0001 (Title of Class of Securities) (CUSIP Number) Benjamin Chen 202 First Street #493 Los Altos, CA 94022 650-654-1720 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 22, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 268900404 13D Page 2 of5 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EVOTECH CAPITAL S.A. (non-U.S. entity) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) ¨ 3 SEC Use Only 4 SOURCE OF FUNDS (see instructions) PF/OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 73.1 % 14 TYPE OF REPORTING PERSON (see instructions) CO (1) Reporting Person owns 1,000,000 common shares out of 1,368,200 total common shares issued and outstanding. Each share has one vote. CUSIP No. 268900404 13D Page 3 of5 Pages Item 1. Security and Issuer. This Schedule 13D relates to the Common Stock, par value $0.0001 (the “Common Stock”) of E.R.C. Energy Recovery Corporation, a Delaware Corporation (the “Issuer”), with principal executive offices located at 101 First Street #493, Los Altos, CA 94022. Item 2. Identity and Background. (a) Evotech Capital S.A. is a corporation (the “Reporting Person”) organized in the British Virgin Islands. (b) The business address of the Reporting Person is P.O. BOX 957, OFFSHORE INCORPORATIONS CENTRE, Tortola, British Virgin Islands, 00000 (c) The Reporting Person is the majority shareholder of the Issuer. (d) The Reporting Person has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) The Reporting Person has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to ajudgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person was incorporated in the British Virgin Islands. Item 3. Source or Amount of Funds or Other Consideration. On April 22, 2014 the Reporting Person entered into a Stock Purchase Agreement with the Issuer, wherein the Reporting Person purchased 1,000,000 shares of common stock issued from treasury in exchange for $1,000. The source of the funds were the Reporting Person’s own funds. This transaction resulted in the Reporting Person becoming the majority shareholder of the Issuer, with effective control over the Issuer. Item 4. Purpose of Transaction. The Reporting Person entered into the purchase of common shares as described in Item 3 above in order to become the controlling shareholder of the corporation. Except as described above, the Reporting Person does not have a definitive plan, arrangement or understanding to seek to cause the Issuer to be merged, reorganized or liquidated, to sell or transfer any assets of the Issuer, to cause the Issuer to change its current board of directors or management, to cause any material change to its capitalization, dividend policy, business, corporate structure, charter or bylaws, to cause the common stock to become eligible for termination of registration pursuant to Section 12(g)(4) of the Exchange Act, or to take any action similar to the above. CUSIP No. 982557209 13D Page4 of5 Pages Item 5. Interest in Securities of the Issuer. (a) As of the date hereof, the Reporting Person beneficially owns 1,000,000shares of the Issuer’s Common Stock, which represents 73.1% of all such shares, based on 1,368,200 shares of Common Stock issued and outstanding as of June 3, 2014. (b) The Reporting Person may be deemed to hold sole voting and dispositive power over 1,000,000shares of Common Stock. (c) Other than the acquisition of the shares as reported herein, and as described under Item 4, the Reporting Person has not effected any transactions in the shares of the Issuer during the past 60 days or since the most recent filing of Schedule 13D, whichever is less. (d) To the best knowledge of the Reporting Person, no person other than the Reporting Person has the right to receive, or the power to direct the receipt of, dividends from, or the proceeds from the sale of the 1,000,000 shares of Common Stock reported in Item 5(a). (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Except as described above there are no contracts, agreements, understandings of relationships (legal or otherwise) between the Reporting Person and any other person with respect to any securities of the Issuer. Item 7. Material to Be Filed as Exhibits. We incorporate by reference the Stock Purchase Agreement described in Item 3 above, filed on April 28, 2014 through a Form 8-K. CUSIP No. 982557209 13D Page5 of5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. E.R.C. ENERGY RECOVERY CORPORATION June 3, 2014 By: /s/ Benjamin Chen Benjamin Chen
